Exhibit 10.1
EXECUTION COPY
CONSULTING AGREEMENT
          THIS CONSULTING AGREEMENT (the “Agreement”), is made as of the 2nd day
of May, 2008 by and between CVR Energy, Inc. (the “Company”) and Wesley Clark
(the “Consultant”).
          WHEREAS, the Consultant is a valued member of the Board of Directors
of the Company (the “Board”);
          WHEREAS, the Consultant has informed the Company that he is unable to
stand for reelection to the Board in 2008 and, as a result, effective as of the
Company’s 2008 annual meeting (the “Resignation Date”), he will no longer serve
as a member of the Board; and
          WHEREAS, the Company desires to retain the Consultant to provide
consulting services to the Company, and the Consultant is willing to provide
such services to the Company, in each case on the terms and conditions set forth
herein.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:
     1. Retention as a Consultant. Effective as of the Resignation Date, the
Company shall retain the Consultant, and the Consultant shall serve the Company
as a consultant, on the terms and conditions set forth herein.
          (a) Term.
               (i) The Consultant shall provide consulting services hereunder
for the period commencing as of the Resignation Date and ending on the 2nd
anniversary of the Resignation Date, unless such period ends earlier as provided
in Section 1(a)(ii) hereof (the “Consulting Term”).
               (ii) The Consulting Term may be terminated by the Company
effective immediately following the occurrence of an event constituting Cause.
In addition, the Consultant may terminate the Consulting Term upon thirty
(30) days notice to the Company. For purposes of this Agreement, “Cause” shall
mean (i) an act by the Consultant that constitutes willful misconduct or gross
negligence relating to the Company or any of its affiliates; or (ii) indictment
of the Consultant for, or a plea by the Consultant of guilty or no contest to, a
felony or any crime (whether or not a felony) involving fraud, dishonesty or
breach of fiduciary duty. This Agreement also terminates upon the death of the
Consultant.
          (b) Duties. During the Consulting Term the Consultant agrees to render
such consulting and advisory services to the Company as the Board may reasonably
request provided (i) such services are consistent with the Consultant’s status
and experience and (ii) the Consultant will not be required to provide services
in any calendar month in excess of eight (8) hours. During the Consulting Term,
the Consultant agrees to make himself reasonably available

 



--------------------------------------------------------------------------------



 



to render consulting and advisory services, subject to such other employment
commitments the Consultant may have during the Consulting Term.
          (c) Compensation and Related Matters.
               (i) Consulting Fees. At the beginning of each month during the
Consulting Term, the Company shall pay the Consultant a $2,000 retainer. In the
event that the Consultant provides services pursuant to the Agreement in excess
of eight (8) hours during any calendar month (“Excess Fee”), the Company shall
pay the Consultant an amount equal to $400 for each such hour in excess of eight
(8). Payments of this Excess Fee shall be made monthly in arrears upon receipt
by the Secretary of the Company of an invoice for services rendered, together
with such supporting documentation therefore as the Company may reasonably
request.
               (ii) In addition, the Company shall reimburse the Consultant for
reasonable business expenses incurred in the performance of his duties hereunder
upon submission of reasonably satisfactory documentation in accordance with the
general policies of the Company.
     2. Forfeiture of Performance Points. The Consultant and the Company
acknowledge that effective upon the Consultant’s ceasing to serve on the Board,
his Phantom Performance Points (the “Performance Points”) and Phantom Service
Points (the “Service Points”) (together, the “Phantom Points”), as defined in
both the Coffeyville Resources, LLC Phantom Unit Appreciation Plan (Plan I) and
the Coffeyville Resources, LLC Phantom Unit Appreciation Plan (Plan II)
(together the “Plans”), will be forfeited.
     3. Additional Consideration. As additional consideration for entering into
and performing under this Agreement, the Company agrees to provide the
Consultant with the following additional compensation:
          (a) On the “Payment Date” (as defined below) the Company shall pay to
the Consultant, in cash, an amount determined as follows:
               (i) If the Payment Date is December 1, 2010 and a “Transaction”
(as defined below) has not occurred, the amount to be paid will be the sum of
(1) the amounts that would have been distributed to the Consultant in respect of
65% of his Phantom Points during the period commencing on the date hereof and
ending on such Payment Date (the “Applicable Period”) had he remained on the
Board during that period and not forfeited such Phantom Points and (2) an amount
equal to the “Final Value” (as defined below); or
               (ii) If the Payment Date is the date of a Transaction (as defined
below) or January 15, 2009 the amount to be paid will be sum of (1) the amounts
that would have been distributed to the Consultant in respect of 65% of his
Phantom Points during the period commencing on the date hereof and ending on the
Payment Date had he remained on the Board during that period and not forfeited
his Phantom Points and (2) the amount that would have been paid to the
Consultant in respect of 65% of his Phantom Points in connection with the
Transaction had he remained on the Board through the date of the Transaction and
not forfeited such Phantom Points.

- 2 -



--------------------------------------------------------------------------------



 



          (b) For purposes of this Agreement:
               (i) “Final Value” means (1) the amount that would have been paid
to the Consultant on the Payment Date in respect of 65% of his Phantom Points
assuming that (A) the Consultant remained on the Board during the Applicable
Period and did not forfeit such Phantom Points, (2) all of the Common Stock of
the Company then held by Coffeyville Acquisition LLC (“CA”) and Coffeyville
Acquisition II LLC (“CA II”) was sold by each of them at the closing price of
the Company’s Common Stock on the New York Stock Exchange on such Payment Date
and (iii) the proceeds were distributed to the members of CA and CA II on that
day pursuant to the CA LLC Agreement and the CA II LLC Agreement, respectively.
               (ii) “Payment Date” means the earlier of (i) December 1, 2010 or
(ii) the date of consummation of an Exit Event (as defined in the CA LLC
Agreement and the CA II LLC Agreement, as applicable) provided such Exit Event
also constitutes a change in control or effective control of the Company or a
change in ownership of a substantial portion of its assets, in each case within
the meaning of Section 409A of the Code (a “Transaction”); provided, that if the
Exit Event occurs during calendar year 2008 then the Payment Date shall be
January 15, 2009.
          (c) The Board shall in good faith make all of the determinations that
are required to implement the provisions of this Section 3, including, if
applicable, determination of the value of any non-cash consideration distributed
to members of CA or CA II in connection with any Transaction.
          (d) The provisions of this Section 3 shall survive any termination or
cessation of this Agreement other than a termination for Cause.
     4. Independent Contractor. The parties acknowledge and agree that the
Consultant is an independent contractor and that he is not an employee of the
Company. As such, Consultant acknowledges and agrees that he has no right to
participate, and shall not participate, in any employee, fringe benefit or other
similar plan of the Company or any of its affiliates; nor shall Consultant have
any authority to act on behalf of or bind the Company with respect to any matter
and shall not represent to any third party that he has any such authority or is
acting on behalf of the Company.
     5. Withholding. The Consultant acknowledges that since he is not an
employee (or person of similar status) of the Company or any of its affiliates
for purposes of the Internal Revenue Code of 1986, as amended (the “Code”), the
amounts paid to him pursuant to this agreement are not “wages” for purposes of
the Code and that the Company shall not withhold with respect to any such
amounts, except to the extent required by law. The Consultant acknowledges that
he be solely responsible for all taxes imposed on him by reason of any
compensation, benefits or other amounts payable hereunder.
     6. Unauthorized Disclosure. The Consultant agrees and understands that in
his position with the Company and any affiliates, he has been exposed to and has
received information relating to the confidential affairs of the Company and its
affiliates, including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer

- 3 -



--------------------------------------------------------------------------------



 



information, software, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of the
Company and its affiliates and other forms of information considered by the
Company and its affiliates to be confidential and in the nature of trade secrets
(including, without limitation, ideas, research and development, know-how,
formulas, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals) (collectively, the “Confidential Information”); provided,
however, that Confidential Information shall not include information which
(i) is or becomes generally available to the public not in violation of any
written policy of the Company or (ii) was in the Consultant’s possession or
knowledge on a non-confidential basis prior to such disclosure. The Consultant
agrees that at all times during his employment with the Company and thereafter,
he shall not disclose such Confidential Information, either directly or
indirectly, to any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof
(each a “Person”) without the prior written consent of the Company and shall not
use or attempt to use any such information in any manner other than in
connection with his service to the Company, unless required by law to disclose
such information, in which case he shall provide the Company with written notice
of such requirement as far in advance of such anticipated disclosure as
possible.
     7. Mutual Release. Except for the obligations of the parties set forth in
this Agreement, (i) the Consultant hereby releases the Company and its
affiliates, and the officers, directors, partners, employees, shareholders,
agents and employees of each of the foregoing, from all any and all legal and
equitable claims, causes of action, contracts, obligations, debts, damages,
demands, agreements, promises, liabilities, costs, expenses, attorneys’ fees and
losses of any kind whatsoever, foreseen or unforeseen, matured or unmatured,
known or unknown, accrued or not accrued, existing now or to be created in the
future, based upon all facts, transactions and events through the date of this
Agreement; provided, that such release shall not extend to rights to
indemnification and/or coverage under any directors and officers liability
insurance policy the Consultant may have with respect to services to the Company
and its affiliates, and (ii) the Company hereby releases the Consultant from any
and all legal and equitable claims, causes of action, contracts, obligations,
debts, damages, demands, agreements, promises, liabilities, costs, expenses,
attorneys’ fees and losses of any kind whatsoever, foreseen or unforeseen,
matured or unmatured, known or unknown, accrued or not accrued, existing now or
to be created in the future, based upon all facts, transactions and events
through the date first written above.
     8. Notices. Unless otherwise provided herein, all communications under this
Agreement shall be in writing. Any written communication shall be sent by
(i) personal delivery or overnight delivery service or (ii) facsimile during
normal business hours, with confirmation of receipt, to the following:
If to the Consultant:
Wesley S. Clark
Wesley S. Clark & Associates
P.O Box 3276
Little Rock, Arkansas 72203-3276

- 4 -



--------------------------------------------------------------------------------



 



If to the Company:
CVR Energy, Inc.
2277 Plaza Drive, Ste. 500
Sugar Land, Texas 77479
Attn: Edmund S. Gross
All such written communications shall be deemed to have been given when
received. Any party may change its facsimile number or its address to which
communications hereunder are to be delivered by giving the other parties hereto
notice in the manner then set forth.
          8. Modification of Agreement; Governing Law. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the parties hereto. No waiver
by either party hereto at any time of any breach by the other party hereto, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the state of Delaware without regard to its conflicts of law
principles.
          9. Severability. If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement.
          10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.
          11. Entire Agreement. As of the Resignation Date, without any further
action by the parties, this Agreement shall supersede all prior agreements and
understandings between the Consultant and the Company, whether oral or written,
and shall set forth the entire understanding between the parties hereto with
respect to the subject matter hereof.
          12. Headings. The headings contained herein are solely for the purpose
of reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.

- 5 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year first above written.

                  CVR ENERGY, INC.    
 
           
 
  By:   /s/ John J. Lipinski
 
Name: John J. Lipinski    
 
      Title: Chief Executive Officer    
 
                Wesley Clark    
 
                /s/ Wesley Clark              

- 6 -